Per Curiam.
Defendant was charged with armed robbery contrary to MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797). With counsel present, he pled guilty to the included offense of assault with intent to rob being armed contrary to MCLA § 750.89 (Stat Ann 1962 Rev § 28.284). This appeal of right followed and in response the people have filed a motion to affirm.
On appeal defendant contends that the court erred in accepting his plea because the elicited facts while showing the necessary intent to rob and assault, did not show that the one assaulted was also the one whom defendant intended to rob. Such assertion is without merit. To have his conviction reversed defendant must show something more than mere technical noncompliance with GCR 1963, 785.3 *421(2). People v. Winegar (1968), 380 Mich 719. That the one defendant assaulted was also the one he intended to rob may be inferred from the defendant’s statements. People v. Herbert Sanders (1970), 28 Mich App 274.
It is manifest that the question raised, on which decision of the cause depends, is so unsubstantial as to need no argument or formal submission.
Motion to affirm is granted.